Case 1:21-cv-01342-NLH-AMD Document 4 Filed 02/17/21 Page 1 of 1 PageID: 24
 Case l:21-cv-01342-NLH-AMD Document 3 Filed 01/29/21 Page 1 of 1 PagelD: 2

                                                 UNITED STATES DISTRICT COURT
                                                  for the District of New Jersey [LIVE]
                                                               Camden,NJ
                                                                                                                    \:LERIC        . _
                                                                                                        -U.S. DISTRICT COlJR Ir ,
                                                                                                      DISTRICT OF NEW JERSr. \
                                                                                                               RECEIVED                                  I
  NICHOLAS KYLE MARTINO
                                                                                                                                                         I
                                                                             Plaintiff,                ZOZI FEB I b All: 01                              I
                                                                                                                                                         I
  v.                                                                                            Case No.: l:21-cv-01342-NLH- MD

  UNITED STATES DEPARTMENT OF JUSTICE
                                                                             Defendant.

  Dear Litigant:

     The Clerk's Office has received and processed your complaint and has assigned the above-listed
  docket number and judicial officer. The docket number and Judge's initials must appear on any paper
  that is submitted to the Court.

     To allow you to serve your complaint on Defendants through the U.S. Marshals Service ("USMS"),
  enclosed please find a USMS Form 285 (''285 form"), which you must complete and return to the
  USMS within 30 days. One 285 form must be completed for each named defendant to be served. The
  USMS will NOT serve the summons and complaint unless it receives a f01m for that defendant. A
  sample ofa completed 285 form is attached. If you do not wish to use the USMS to serve your ,
  complaint, you must notify the Court in writing within 30 days of the date of this letter and requ~sI a
  summons to be issued to you directly.                                                              ··
                                                                                                                                        --.j
                                                                                                                                       /ij        ~· I
     You must serve your complaint within 90 days of the date it was filed, regardless of whether you us ·
  the USMS to serve your complaint. It is your responsibility to inquire of the USMS as to whethi,_r . •1
  service has been made and, if necessary, to request an extension of time for service from the Judge
  presiding over your case. If within 90 days of the filing of the complaint, you have not made service o
  requested an extension of time, the Court may dismiss this action for failure to prosecute under B,µles.                                          I
  4(m) and 4l(b) of the Federal Rules of Civil Procedure. Finally, it is your obligation to promptly::Subm:t.
  a written notification to the Court if your address changes, and the Court may dismiss the action,,      .                                        ,        .




  pursuant to Local Civil Rule 10.l(a) if you fail to do so.                                       ,_-,
                                                                                                                                                    1




       Send completed USM 285 form(s) to the U.S. Marshal's Service at:                                                                             I



          UNITED STATES MARSHAL'S SERVICE
          4th & Cooper Streets
          Camden, NJ 08101

                                                                                   Very trnly yours,

                                                                                   William T. Walsh, Clerk
                                                                                   By Deputy Clerk, pr

                                                            FOR OFFICIAL USE ONLY


       The USMS certifies that:                                /

          -~5 form received on               __,2~'-7"//~_,__d'_(
                                                           0
                                                           I
                                                                  _(date)

          D 285 form not received by _ _ _ _ _ _ __


                                                                                                                             eputy/Clerk

  I If you arc suing the United States, Its agencies, Officers or Employees, you must complete two additional 285 forms--one for the U.S. Altom         for New
 Jersey, and one for the Attorney General of the United States, sec Fcd.R.Civ.P. 4 (i).

 2 Effective December I, 2015, Rule 4(m) of the Federal Rules of Civil Procedure was amended to require that the defendant be served within 90 ays after
 the complaint is filed.
